Citation Nr: 1022256	
Decision Date: 06/15/10    Archive Date: 06/24/10

DOCKET NO.  07-11 093	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for valvular deformity with 
mitral insufficiency.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

D. Richard Rasmussen




INTRODUCTION

The Veteran had active military service with the United 
States Army from November 1942 to January 1943, and he served 
in the Merchant Marines with oceangoing service from June 11, 
1943 to August 22, 1943, from November 24, 1943 to March 20, 
1944, and from August 25, 1944, to October 18, 1944.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana.  Although claims of service connection 
for high blood pressure, a back disability, and difficulty 
breathing were addressed by the RO in a March 2007 statement 
of the case, when the Veteran filed his substantive appeal, 
he indicated that the only issue he desired to appeal was a 
claim of service connection for "heart stress."

In May 2009, the Board remanded the Veteran's claim for 
additional development.  The Board finds that the agency of 
original jurisdiction (AOJ) has substantially complied with 
the remand directives in the May 2009 decision.  Stegall v. 
West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. 
App. 141 (1999); D'Aries v. Peake, 22 Vet. App. 97 (2008).

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).


FINDING OF FACT

It is as likely as not that the Veteran has a valvular 
deformity with mitral insufficiency attributable to his 
active military service.




CONCLUSION OF LAW

The Veteran has a valvular deformity with mitral 
insufficiency that is the result of disease or injury 
incurred in or aggravated during active military service.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.304 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

In a July 2008 statement, the Veteran contends that, during 
his period of active military service in the Army, he 
suffered chest pains and was diagnosed by an Army doctor with 
a heart problem that prevented him from engaging in strenuous 
activity.  The Veteran contends that he was discharged from 
the Army as a result of the condition.  (His service records 
show that he was discharged with a certificate of disability 
discharge.)  In a February 2008 statement, the Veteran 
contends that, during his period of active military service 
in the Merchant Marines, he again suffered chest pains, but 
he refused medical treatment.  

Service connection may be established for a disability 
resulting from disease or injury incurred in, or aggravated 
by, active military service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. §§ 3.303, 3.304 (2009).  In general, service 
connection requires:  medical evidence of a current 
disability; medical or, in certain circumstances, lay 
evidence of incurrence or aggravation of a disease or injury 
in service; and medical evidence of a nexus between the 
claimed in-service injury or disease and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999).

Every veteran shall be taken to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time of 
the examination, acceptance, and enrollment, or where clear 
and unmistakable evidence demonstrates that the injury or 
disease existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. § 1111 (West 2002); 
38 C.F.R. § 3.304(b).  To rebut the presumption for 
conditions not noted at entrance into service, the record 
must show, by clear and unmistakable evidence, that the 
disease or injury existed prior to service and that the 
disease or injury was not aggravated by service.  VAOPGCPREC 
3-03 (July 16, 2003).  The United States Court of Appeals for 
Veterans Claims has described the clear and unmistakable 
standard as an onerous one consisting of evidence that is 
undebatable.  See Cotant v. Principi, 17 Vet. App. 116, 131 
(2003); Vanerson v. West, 12 Vet. App. 254, 258 (1999).  In 
addition, the regulation provides expressly that the term 
"noted" denotes only such conditions as are recorded in 
examination reports and that a history of pre-service 
existence of conditions recorded at the time of examination 
does not constitute a notation of such conditions.  See 
38 C.F.R. §§ 3.304(b)(1); Crowe v. Brown 7 Vet. App. 238, 245 
(1994).

The RO attempted to obtain the Veteran's service treatment 
records (STRs) from the National Personnel Records Center 
(NPRC).  However, the NPRC informed the RO that the STRs were 
unavailable because they were likely destroyed by fire.  
Further efforts to obtain the Veteran's STRs would be futile.  
See 38 C.F.R. § 3.159(c)(2).  However, an in-service hospital 
admission card has been re-created by the Office of the 
Surgeon General, Department of the Army, and associated with 
the claims file.  The record indicates that the Veteran was 
hospitalized in December 1942 and diagnosed with a valvular 
deformity, specifically, mitral insufficiency.  The record 
further states that the Veteran's condition was not incurred 
in the line of duty, but that it existed prior to entry into 
service.

A review of the Veteran's post-service medical treatment 
records include an October 2002 record of hospitalization due 
to myocardial infarction and a March 2004 diagnosis of a 
calcified aorta from the Methodist Medical Plaza.  In 
addition, the evidence of record includes an August 2005 left 
heart catheterization record from Clarian Health that 
includes a note that there was no mitral insufficiency.

In July 2009, the Veteran was afforded a VA examination in 
connection with this claim, pursuant to the Board's May 2009 
remand instructions.  At the examination, the Veteran 
reported that he was unsure of the cause of his heart 
disability; however, the disability had its onset in 1942.  
Additionally, the Veteran reported that he had a heart murmur 
prior to service and collapsed on a march while in service, 
which led to his discharge.  The examiner diagnosed the 
Veteran with no disability stating that there was "no 
evidence of significant pathology at this time."

In November 2009, the Veteran was again afforded a VA 
examination in connection with this claim because the AOJ 
determined that the July 2009 VA examination was 
insufficient.  At the examination, the Veteran reported that 
his heart disability had its onset in 1942 when he collapsed 
during a field march in service at which time a heart murmur 
was discovered.  An x-ray report reviewed at the examination 
indicated no significant finding.  The examiner diagnosed the 
Veteran with coronary artery disease and hypertension.  In a 
December 2009 addendum to the examination report, the 
examiner stated:

This Veteran has mild to moderate mitral 
insufficiency and moderate to severe 
aortic stenosis evident on his cardiac 
echogram done on 11/6/09.  His aortic 
stenosis is likely not related to any 
specified cause, as this is a common 
finding in an 84 year old.  I cannot 
opine without resorting to mere 
speculation as to the onset of his mitral 
insufficiency without prior cardiac 
echograms.  I also cannot opine as to the 
etiology of the mitral insufficiency or 
whether it was the etiology of his 
passing out in the military, as there is 
no detailed physical exam information 
from around the time of this event.

In a March 2010 addendum to the examination report, the 
examiner stated:

It is at least 50% likely that the 
Veteran's mitral insufficiency is 
congenital or developmental.  The cardiac 
echo suggests calcification, which is 
more likely in a developmentally abnormal 
valve.  I cannot opine without resorting 
to mere speculation as to whether the 
Veteran's fainting in service was an 
indication of a worsening of his pre-
existing conditions.  The Veteran's 
previous heart attack is not secondary to 
his mitral insufficiency/valvular 
deformity.  His mitral insufficiency is 
mild to moderate-this cannot cause a 
heart attack.

Here, much of the evidence of record suggests that the 
Veteran's mitral insufficiency was a condition that pre-
existed his period of active military service; however, some 
evidence suggests that the heart disability has its onset 
during the Veteran's period of active military service.  At 
the least, the medical evidence does not undebatably show 
that a valve deformity with mitral insufficiency existed 
prior to service.  The Board finds that, based on the 
November 2009 examination report and December 2009 and 
March 2010 addenda, the presumption of soundness has not been 
rebutted-there is not clear and unmistakable evidence that 
the Veteran's disability existed prior to service and was not 
aggravated by service.  See 38 C.F.R. § 3.304(b); VAOPGCPREC 
3-03 (July 16, 2003).  Because the Veteran is presumed to 
have been sound at entrance to service and the first evidence 
of his heart disability is in the re-created December 1942 
in-service hospitalization record, the Board also finds that 
the Veteran's valvular deformity with mitral insufficiency 
was first manifest during active military service.  

Although there is a question of whether the condition at 
issue is a congenital deformity, the Board asked in its 
remand that the VA examiner address this question.  
Unfortunately, the examiner did not.  However, it was noted 
that the condition was 50 percent likely a congenital or 
developmental problem, which places the point in equipoise.  
Resolving this question in the Veteran's favor, see 38 C.F.R. 
§ 3.102, the Board finds that the condition is a disease for 
which service connection may be granted.  38 C.F.R. 
§ 3.303(c) (2009).  Given that the presumption of soundness 
has not been rebutted, and because the valvular deformity 
with mitral insufficiency is considered a disease process 
that was manifested in service, a grant of service connection 
is warranted.


ORDER

Service connection for valvular deformity with mitral 
insufficiency is granted.



_____________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


